Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status
This instant application No. 16/852084 has claims 1-19 pending.

Priority / Filing Date
Applicant did not claim for any domestic or foreign priority. The effective filing date of this application is April 17, 2020.

Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant’s submissions of the Information Disclosure Statements dated February 24, 2021 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of each of the PTOL-1449s initialed and dated by the Examiner is attached to the instant Office action.




Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 1-19 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
i)	As per claim 1, lines 6-7 recite the limitation: 
“receiving first output values from the machine learning model based on the first
input values;”
and in lines 12-13 recite the limitation:
receiving second output values from the machine learning model based on the
second input values.
It is not clear from these recitations what the first output vale and second output values represent and how they are generated. Without these details about the output values  the subsequent limitation-“combining the first output values at the first depth point and the second output values at the second depth point to generate an updated model of the wellbore, wherein the updated model of the wellbore comprises an earth model”  is indefinite because it is uncertain what values are being combined/how these values are combined in the first and second depth point and how an update model is being generated-making the overall meaning of the claim ambiguous and indefinite. Appropriate correction and clarification is required. 
ii)  As per claim 2 – the meaning of the limitation "iteratively adjusting weighting values of a first instance of the machine learning model based on the first output values and the detected data" are unclear, because it is not clear what an instance of the machine learning is, and what the weighting values of the first instance refer to. Appropriate correction and clarification is required.
iii) The same reasoning applies to the indefinites regarding claim 4.
iv) As per claim 5 – it is not unambiguously clear from the features of claim 5, "adjusting a drilling operation according to the earth model", whether this step refers to a modelling step and means changing drilling variables within the earth model in order to simulate adjusting a drilling operation according to the earth model or whether this step is an operational step meaning physically adjusting equipment settings so as, for instance, to change the well path of a well being drilled or to reduce the rate of penetration in the formation of said well being drilled. Appropriate correction and clarification is required.
v) As per claim 9 – the meaning of the limitations “adjusting a drilling operation based on the second output values” is not clear because the second out put value is not established as per i) above. Appropriate correction and clarification is required.

As per the other depended claims, they are rejected for incorporating the above errors from their respective parent claim by dependency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
	Step 2A Prong One:
Independent claim 1 recite 
“providing at least a first subset of the detected data as first input values to a machine learning model;
receiving first output values from the machine learning model based on the first
input values;
receiving additional detected data, wherein the additional detected data includes
formation attributes relating to a second depth point along the wellbore;
providing at least a second subset of the additional detected data as second
input values to the machine learning model;
receiving second output values from the machine learning model based on the
second input values; and
combining the first output values at the first depth point and the second output
values at the second depth point to generate an updated model of the wellbore,
wherein the updated model of the wellbore comprises an earth model;”
 all of which are mathematical calculations and mathematical expression . The limitations above as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation as mathematical steps e,g, mathematical expressions, mathematical calculation and mathematical relationships.  Other than a generic recitation of a “machine learning model”-which itself is a mathematical entity- nothing in these limitation preclude these limitations to be considered as bunch of mathematical steps that could be solved mentally or using simple pen and paper. Therefore, these limitations fall within the “Mathematical concept” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
 	Step 2A Prong Two:
	This judicial exception is not integrated into a practical application.  The claims recite the additional element of  “receiving detected data, wherein the detected data includes formation attributes relating to a first depth point along a wellbore” -which is a data gathering step an can be considered as an  insignificant pre-solution activity. As such this additional element also does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
	Step 2B:
	Finally, the pre-processing step of “receiving detected data, wherein the detected data includes formation attributes relating to a first depth point along a wellbore”  is categorized as insignificant pre- solution activity under 2106.05(g)  and do not result in anything significantly more than the judicial exception.  The additional elements have been considered both individually and as an ordered combination in the significantly more consideration. Claims 1 is not patent eligible.
	The dependent claims 2-4, 6-8, 10-11, 14-19 recite additional steps of training and adjusting the machine leaning model, mathematically expressing the earth model in terms of seismic data, selection of input variables for machine learning model etc.- all of which are mathematical steps including mathematical expressions, mathematical calculation and mathematical relationships and therefore falls within the “Mathematical concept” grouping of abstract ideas..  Because the dependent claims recite additional steps which are all directed to judicial exceptions, claims 2-4, 6-8, 10-11, 14-19 are also not patent eligible.
	The dependent claims 5, 9, and 12-13 recite the step of types of drilling operation, detected data types, formation features types etc. which are additional step of a data representation post processing step which is categorized as insignificant extra solution activity under 2106.05(g).  As the aforesaid claims recite additional steps which are all directed to judicial exceptions or insignificant extra solution activity, claims 5, 9, and 12-13 are also not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



6.	Claims 1, 5-6, 8-10, 12-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xu et al.  hereafter, Xu (Pub. No.: US 2020/0011158 A1).

Regarding Claim 1, Xu discloses a method, comprising:
receiving detected data, wherein the detected data includes formation attributes relating to a first depth point along a wellbore (Xu: Figure 5-506, [0109]: acquiring formation characteristics proximal to the measured depth, as at 506);
providing at least a first subset of the detected data as first input values to a machine learning model (Xu: [0110], [0111]: formation measurement pairing used to train machine-learning model; Also see [0123]- wherein  input to the DL model is measurements);
receiving first output values from the machine learning model based on the first input values (Xu: Figure 4, [0113] : the method 400 may proceed to mathematically defining or "formulating" the formation model that will be the output from the machine learning model, as at 404; Also see [0123]- wherein output of the DL model is a pixelized formation) ;
receiving additional detected data, wherein the additional detected data includes formation attributes relating to a second depth point along the wellbore (Xu: [0111]: again acquiring formation characteristics at the new measured depth at 506);
providing at least a second subset of the additional detected data as second input values to the machine learning model (Xu: Figure 5, [0112]: one change in well path at 516 may provide for formation-measurement pairings to be established at multiple different depths at 514);
receiving second output values from the machine learning model based on the second input values (Xu: Figure 4, 5, [0113]: the method 400 may proceed to mathematically defining or "formulating" the formation model that will be the output from the machine learning model, as at 404; Also see [0123} where output of the DL model is a pixelized formation); and
combining the first output values at the first depth point and the second output values at the second depth point to generate an updated model of the wellbore (Xu: [0123]: By combining the output pixelized formations at many different measured depths together, an interpretation canvas may be obtained; [0103], [0106], Figure 6, 7, 8: interpreted formation model), wherein the updated model of the wellbore comprises an earth model (Xu: [0086], [0087]: earth entities).

Regarding Claim 5, Xu discloses the method of claim 1, further comprising:
adjusting a drilling operation according to the earth model, wherein the drilling operation is selected from the group consisting of: a well placement, a well trajectory, a mud weight, a backpressure, a pump rate, a fluid composition, a casing depth, a weight on bit, rotations per minute, flow rate, a torque on bit, a bit speed, a tripping speed, and a rate of penetration (Xu: [0015], [0073], [0068]).

Regarding Claim 6, Xu discloses the method of claim 1, wherein the earth model comprises seismic data in a time domain, the method comprising:
implementing an algorithm to dynamically tie the seismic data in the time domain to log data in a depth domain (Xu: [0073], [0084], [0087], Figure 7, Figure 8).

Regarding Claim 8, Xu discloses the method of claim 1, wherein the earth model comprises seismic data in a time domain, the method comprising:
implementing an algorithm to dynamically tie the seismic data in the time domain to log data in the time domain (Xu: [0073], [0084], [0087], Figure 7, Figure 8).

Regarding Claim 9, Xu discloses the method of claim 1, comprising:
adjusting a drilling operation based on the second output values, wherein the drilling operation is selected from the group consisting of: a well placement, a well trajectory, a mud weight, a backpressure, a pump rate, a fluid composition, a casing depth, a weight on bit, rotations per minute, flow rate, a torque on bit, a bit speed, a tripping speed, and a rate of penetration (Xu: [0015], [0073], [0068]).

Regarding Claim 10, Xu discloses the method of claim 1, comprising:
automatically selecting input variables for one or more of a plurality of candidate machine learning models (Xu: [0130]- [0132]).

Regarding Claim 12, Xu discloses the method of claim 1, wherein the detected data comprises one or more information types selected from the group consisting of: seismic volumes, seismic geologic maps, seismic images, electromagnetic volumes, checkshots, gravity volumes, horizons, synthetic log data, well logs, mud logs, gas logs, well deviation surveys, isopachs, vertical seismic profiles, microseismic data, drilling dynamics data, initial information from wells, core data, gamma, temperature, torque, differential pressure, standpipe pressure, mud weight, downhole accelerometer data, downhole vibration data, gamma, resistivity, neutron, density, compressional, or shear logs (Xu: [0044], [0073], [0092], [0094], [0120]).

Regarding Claim 13, Xu discloses the method of claim 1, comprising:
training a processing system, using a plurality of training images, to recognize a
 formation feature selected from the group consisting of: a fault, a vug, and a structural drilling hazard (Xu: [0003]); and
automatically recognizing the formation feature using a computer vision algorithm implemented in the processing system (Xu: [0092]).

Regarding Claim 14, Xu discloses the method of claim 1, comprising:
constructing a plurality of candidate ensembles, wherein each candidate ensemble includes a plurality of different machine learning models (Xu: [0122], Table 1);
implementing an optimization algorithm to select a first ensemble of the plurality of candidate ensembles, wherein the optimization algorithm evaluates each candidate ensemble on a multi-objective function (Xu: [0122]- [0124], Figure 9);
generating simulation outputs using the first ensemble (Xu: [0122]- [0124], Figure 9); and
generating an earth model based on the simulation outputs from the first ensemble (Xu: [0122]- [0124], Figure 9).

Regarding Claim 15, Xu discloses the method of claim 14, wherein the multi-objective function comprises at least
one parameter selected from the group consisting of:
a prediction error value evaluated on the training data;
a complexity value corresponding to averaged sum-squared-weights of each
candidate ensemble;
an out-of-range value corresponding to a difference between the training data
and simulation outputs of each candidate ensemble;
a cross-correlation value corresponding to a difference between first and second
simulation outputs of each candidate ensemble;
a negative correlation value corresponding to an average across the candidate
ensembles;
a seismic data correlation value; and
a compressional-wave velocity/shear-wave velocity (VpNs) limit value (Xu: [0016], [0122], [0125]). 

Regarding Claim 16, Xu discloses the method of claim 14, comprising:
generating a pool of candidate machine learning models (Xu: [0122]), wherein constructing the plurality of candidate ensembles comprises:
forming subsets of candidate machine learning models from the pool of candidate machine learning models, wherein forming the subsets is an iterative process utilizing at least one technique selected from the group consisting of: ranking, crossover, mutation, and combination (Xu: [0122]- [0124], Figure 9).

Regarding Claim 17, Xu discloses the method of claim 14, comprising:
quantifying a confidence of the first ensemble, comprising:
determining variance in the simulation outputs of the first ensemble by comparing between individual simulation outputs from each machine learning model of the first ensemble (Xu: [0122]- [0124], Figure 9).

Regarding Claim 18, Xu discloses the method of claim 14, wherein, of the plurality of candidate ensembles, the first ensemble most optimizes the multi-objective function (Xu: [0122]- [0124], Figure 9).

Regarding Claim 19, Xu discloses the method of claim 14, wherein the optimization algorithm is based at least in part on a relationship between physical formation attributes, wherein the relationship is selected from the group consisting of: a relationship between compression and sonic shear, a relationship between compressional strength and density, a relationship between wave speeds of p- and s-waves, a relationship between OTC and density, and combinations thereof (Xu: [0073], [0075], [0104]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



7.	Claims 2-4 and 7 are rejected under 35 U.S.C. 103 as being obvious over Xu et al.  hereafter, Xu (Pub. No.: US 2020/0011158 A1), in view of STORM, JR. et al. hereafter Strom (Pub. No.: US 2019/0169986 A1).

Regarding Claim 2, Xu discloses the method of claim 1, further comprising training the machine learning model including:
iteratively adjusting (Xu: Figure 5: iterative adjustment; [0015]: adjusting a trajectory of the well based in part on the formation model; [0111]: the process 402 may be iterative in one or more of several ways to establish additional formation-measurement pairings. For example, the process 402 may change or "perturb" one or more of the parameters ( e.g., formation structure, boundary geometry or location, tool orientation, etc.), as at 512.  [0129]: adjusting a well path trajectory, tool orientation, drilling parameters, or the like);
determining final (Xu: Figure 5-510; [0110]: establish a formation measurement pairing);
initializing (Xu: Figure 5-508; [0111]: The process 402 may then loop back to forward modeling the sensor response to the formation at 508, this time with different parameters, to establish another formation-measurement pairing at 508);
and
iteratively adjusting the (Xu: Figure 5: iterative adjustment; [0015]: adjusting a trajectory of the well based in part on the formation model; [0111]: the process 402 may be iterative in one or more of several ways to establish additional formation-measurement pairings. For example, the process 402 may change or "perturb" one or more of the parameters ( e.g. formation structure, boundary geometry or location, tool orientation, etc.), as at 512.  [0129]: adjusting a well path trajectory, tool orientation, drilling parameters, or the like).
Xu do not explicitly disclose weighting values.
Strom discloses weighting values (Storm: [0018]: weight matrix); 
Xu and Strom are analogous art because they are from the same field of endeavor. They both relate to reservoir modeling using artificial intelligence.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above artificial intelligence based  reservoir model development application, as taught by Xu, and incorporating the use of weighting values in the model, as taught by Strom.
One of ordinary skill in the art would have been motivated to do this modification in order to optimizing one or more operations in a well., as suggested by Strom (Strom: abstract).

Regarding Claim 3, the combinations of Xu and Strom further disclose the method of claim 2, comprising:
initializing the first instance of the machine learning model using random weighting values (Storm: [0018]).

Regarding Claim 4, the combinations of Xu and Strom further disclose the method of claim 2, wherein iteratively adjusting the weighting values of each of the first and second instances of the machine learning model comprises:
adjusting the weighting values to minimize a mean square error between each output value and a corresponding label, wherein each label represents a known value for a corresponding input (Xu: Figure 5, [0111]; Storm: [0019]).
	
Regarding Claim 7, Xu discloses the method of claim 6.
However Xu do not explicitly disclose wherein the algorithm comprises a real-time velocity model.
Strom discloses 
wherein the algorithm comprises a real-time velocity model (Storm: [[0045], [0046]).
Motivation to combine Strom with Xu is same here as in Claim 2.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Grady et al. (Pub. No.: US 20220121987 A1) disclose methods for providing multiple computer-generated seismic data interpretation options, of which the method includes receiving a training input, sorting the training input into a first group and a second group, subgrouping the second group into a plurality of subgroups, generating a plurality of trained models based on the plurality of subgroups and the first group, receiving a prediction input having a set of data to be interpreted.
Chao GAO (Pub. No.: US 2021/0222552 A1) teaches method that  includes receiving first and second data and building a first and second model of a well based at least partially upon the first and second data and combining these model and calibrating the combined model to produce a calibrated model.
Quattrone et al.  (Pub. No.: US 2019/0292898 A1) teaches examples of techniques for model-based parameter and state estimation for directional drilling in a wellbore operation that includes executing a control action based on the control input to control the aspect of the wellbore operation.
Li et al. (Pub. No.: US 20220099855 A1) conceptually presents receiving a first trained machine model trained via unsupervised learning using unlabeled seismic image data; receiving labeled seismic image data acquired via an interactive interpretation process; and building a second trained machine model, as initialized from the first trained machine model, via supervised learning using the received labels, where the second trained machine model predicts stratigraphy of a geologic region from seismic image data of the geologic region.

9.	Examiner’s Remarks: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on 7:30AM-5:00PM (EST); M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2146